UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-1713



DANTE VINCENT CAMASTRO,

                                               Plaintiff - Appellant,

          versus


DICK ROBINSON; CLIFF RECTOR; JOHN DOES, and
one or more,

                                              Defendants - Appellees,


CITY OF WHEELING,

                                                   Party-in-interest.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling.     Frederick P. Stamp, Jr.,
Chief District Judge. (CA-98-73-5)


Submitted:   August 5, 1999                 Decided:   August 10, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dante Vincent Camastro, Appellant Pro Se. John Edward Gompers,
GOMPERS, MCCARTHY & MCCLURE, Wheeling, West Virginia; Cliff Rector,
Bridgeport, Ohio, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dante Vincent Camastro appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the district court.   See Camastro v. Robinson, No. CA-98-73-5

(N.D.W.Va. Apr. 27, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2